Citation Nr: 9925525	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  94-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service-connected disability 
of right knee strain.

Entitlement to an increased rating for right knee strain with 
limitation of motion, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The record indicates that the veteran had two weeks of active 
duty for training in June 1985.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in June 1991 that denied the claimed benefits.

The issue of entitlement to an increased rating for right 
knee strain with limitation of motion, currently evaluated as 
10 percent disabling, will be addressed in the Remand that 
immediately follows this decision.


FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disorder, to include as secondary to the service-connected 
disability of right knee strain, is not accompanied by any 
medical evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder, to 
include as secondary to the service-connected disability of 
right knee strain, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he injured 
his right knee while on active duty for training in June 
1985.  Records indicate that the veteran was treated at a VA 
facility for complaints concerning his left knee after his 
right knee injury in June 1985.  A VA record dated in May 
1986 included complaints of left knee discomfort, in addition 
to right knee pain.  The diagnosis given was bilateral 
chondromalacia patella.  Records show that the veteran 
continued to complain of bilateral knee pain in July 1986.  
An undated VA record noted a provisional diagnosis of 
chondromalacia in both patellas.  A service record dated in 
February 1987 noted the injury to the veteran's right knee in 
June 1985, and that similar symptoms began in the left knee 
in November 1986.  The diagnosis was of chondromalacia 
patella of both knees, most severe on the right.  Records 
from Medical Evaluation Board Proceedings, dated in March 
1987, and Physical Evaluation Board Proceedings, dated in 
April 1987, also noted a diagnosis of chondromalacia patella 
of both knees.

A VA examination in February 1989 noted a diagnosis of 
arthralgia of the left knee.  X-rays of the veteran's knees 
found no significant abnormalities bilaterally.

A rating decision in June 1989 granted service connection for 
right knee strain with limitation of motion.

VA records dated in March 1991 noted the veteran's report 
that he injured his left knee while playing basketball 
earlier that month.  The impression given was of a rupture of 
the anterior cruciate ligament and medial collateral 
ligament.  X-rays of the left knee were found to be normal.

Private medical records dated in March 1991 noted that the 
veteran had contusions on his left knee.  X-rays found no 
acute radiographic abnormalities in the veteran's left knee.

In a letter received in April 1991, the veteran claimed 
secondary service connection for a left knee injury, after 
his right knee gave out while the veteran was playing 
basketball.

A VA treatment record dated in April 1991 noted x-ray 
findings of a possible high riding patella in the left knee.

A physical examination at a VA facility in October 1991 found 
that the veteran had a left quadriceps tendon rupture, for 
which the veteran was scheduled for surgery.

VA records show that in October 1991 the veteran underwent a 
patella tendon repair of the left knee.  The October 1991 
records also referred to a right patella tendon repair of the 
right knee, in apparent reference to the operation actually 
carried out on the veteran's left knee.

After the October 1991 left knee surgery the veteran received 
follow up treatment at the VA in December 1991, and in 
January, March, April, May, June and August 1992.  X-rays of 
the left knee in August 1992 found minimal osteoporosis, 
wires in the patella due to previous surgery, and that there 
was no evidence of fracture or dislocation.  VA records 
indicate that the veteran continued to receive follow up 
treatment for his left knee in September 1992 and March 1993.

Private medical records dated in October 1993 show that a x-
ray was negative for fractures or dislocations in the left 
knee, but found postoperative changes in the left patella.  
Another x-ray of the veteran's left knee in July 1994 found 
postoperative changes to the left patella, with no other 
abnormalities present.  A treatment report dated in July 1994 
noted the physician's opinion that the veteran had 
osteoarthritis in both knees.  Subsequent x-rays in May 1995 
and April 1996 were negative for any acute findings 
concerning the left knee.

A letter from A. Avolio, Jr., M.D., dated in May 1995, noted 
the veteran's complaint of pain in the left knee, located at 
the tibial tubercle area where the veteran had sutures.  Dr. 
Avolio stated that this pain could possibly be relieved by 
removal of the sutures.

A private physical therapy record dated in September 1995 
assessed the veteran as having post rupture of the patellar 
tendon in the left knee.  Records show that the veteran had 
physical therapy on his knees in November 1995, and in 
January, August and September 1996.  

A VA examination of the veteran's knees in September 1997 
found that he had a moderate left antalgic gait.  X-rays of 
the left knee showed retained surgical wires in the patella 
with no evidence of changes in the articular surface of 
either the tibiofemoral or patellofemoral joint.  Diagnosis 
was of generalized ligamentous laxity, genu recurvatum and a 
sense of instability in both knees, and assessed as 
developmental and not connected to service.  The examiner 
also gave a diagnosis of status post left patellar tendon 
rupture and surgical repair, with residual quadriceps 
weakness and a feeling of instability.  The examiner stated 
that he would not consider this condition to be related to 
service, nor consider it aggravated by the veteran's right 
knee disability.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  Nevertheless, a claimant does not meet his 
burden by merely presenting lay testimony, including his own, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted medical evidence of a current 
diagnosis concerning his left knee.  The VA examination in 
September 1997 gave a diagnosis of generalized ligamentous 
laxity, and status post left patellar tendon rupture and 
surgical repair.

The veteran states that his current left knee problems are 
related to service.  In this regard, the veteran's claim will 
be considered both on a direct basis, and as secondary to the 
veteran's service-connected right knee disability.  
Concerning direct service connection, the veteran has not 
submitted any medical evidence connecting his current left 
knee problems to an injury that occurred during his period of 
active duty for training in June 1985.  The record shows that 
the veteran complained of left knee pain in June 1985, but 
does not contain any diagnoses related to the veteran's left 
knee while he was on active duty for training.  Furthermore, 
the record does not contain any medical evidence connecting 
the veteran's current left knee problems with any injury 
incurred during the veteran's active duty for training, as 
required to make the claim well grounded under Caluza. 

Regarding service connection for the veteran's left knee as 
secondary to his service-connected right knee disability, the 
veteran has not submitted any medical evidence of a nexus 
between the disorder in his left knee and his  right knee 
disability.  There is no medical evidence that the veteran's 
service-connected right knee disability caused, aggravated, 
or is otherwise connected to the current diagnosis concerning 
his left knee.  Lacking such medical nexus evidence, the 
veteran's claim cannot be well grounded.

Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that his current left knee problems are 
related to left knee complaints noted during active duty for 
training, or are otherwise related to his service-connected 
right knee disability, is entitled to no probative weight 
because as a layperson, he is not competent to offer such an 
opinion.  Espiritu.  Medical evidence regarding medical 
diagnosis and etiology is required.  In this case, there is 
no medical evidence showing that any current problems with 
his left knee are related to service, or to the veteran's 
service-connected right knee disability.  Without such 
evidence, the claim is not plausible and so must be denied as 
not well grounded.


ORDER

In the absence of a well-grounded claim, entitlement to 
service connection for a left knee disorder, to include as 
secondary to the service-connected disability of right knee 
strain, is denied.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The United States Court of Appeals for Veterans Claims held 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

During a VA orthopedic examination in September 1997, the 
veteran reported that he had aching pain, locking, buckling, 
and instability in the right knee.  Another VA examination is 
necessary in order to ascertain the extent of any functional 
impairment due to the veteran's service connected right knee 
disability.

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have evaluated or 
treated him for symptoms related to his 
right knee.  After securing any necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the right knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
specifically provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  This 
determination should also if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner determines that it would not be 
feasible to provide the requested 
information, this should be specifically 
stated for the record and the reasons 
therefore expressed.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's right 
knee.  If action taken remains adverse to 
him, he and his accredited representative 
should be furnished with a supplemental 
statement of the case concerning all 
additional evidence added to the record 
and they should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







